Citation Nr: 0907969	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  08-16 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.  

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for glaucoma.  

3.	Entitlement to service connection for blurred vision.  

4.	Entitlement to service connection for the residuals of a 
chronic high fever.  

5.	Entitlement to service connection for vertigo.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to May 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2008.  


FINDINGS OF FACT

1.	Service connection for migraine headaches was denied by 
the RO in an April 2003 rating action.  It was held that 
there was no evidence of headaches in service or in the year 
after separation there from.  The veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.

2.	Service connection for glaucoma was denied by the RO in an 
April 2003 rating action.  It was held that glaucoma was not 
shown in service, but that a refractive error was.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

3.	Since the April 2003 decision denying service connection 
for migraine headaches and glaucoma, the additional evidence, 
not previously considered, does not relate to an 
unestablished fact necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims.  

4.	The veteran had refractive error at entry and separation 
from service; no other disability causing blurred vision is 
shown to have been caused by any in-service event.  

5.	Residuals of high fever and vertigo are not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.	The additional evidence received subsequent to the April 
2003 decision of the RO, which denied service connection for 
chronic migraine headaches, is not new and material; thus, 
the claim for service connection for this disability is not 
reopened, and the April 2003 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.	The additional evidence received subsequent to the April 
2003 decision of the RO, which denied service connection for 
chronic glaucoma, is not new and material; thus, the claim 
for service connection for this disability is not reopened, 
and the April 2008 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	A disability causing blurred vision was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.	The residuals of a high fever were neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.	Vertigo was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in September 2007, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, the September 2007 letter provides sufficient 
notice as to what is needed in terms of new and material 
evidence so as to satisfy the notice provisions of Kent.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The September 2007 VCAA letter also included all 
notifications necessary to satisfy these requirements.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for migraine headaches and glaucoma was 
previously denied by the RO in an April 2003 rating decision.  
The veteran did not appeal this determination.  In such 
cases, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Review of the evidence of record at the time of the April 
2003 decision includes the veteran's service treatment 
records, copies of VA outpatient treatment records dated in 
2001 and 2003, and the results of a VA compensation 
examination conducted in March 2003.  The record showed that 
the veteran currently manifested migraine headaches and 
chronic glaucoma, but that these disabilities were not 
demonstrated during service or related to any event that took 
place while the veteran was on active duty, including a head 
injury that he sustained in 1982.  Under these circumstances, 
as the disabilities were not manifested during service and 
has not been otherwise shown to be related to service, the 
claims were denied.  See Boyer v. West, 210 F.3d 1351 (Fed. 
Cir 2000).  

Evidence received subsequent to the April 2003 RO decision 
consists of additional VA treatment records and the veteran's 
testimony at his formal hearing in December 2008.  The 
medical evidence submitted consists primarily of records of 
treatment many years after service that does not indicate in 
any way that the conditions are service connected.  Such 
evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
It is noted that the veteran testified at a hearing on appeal 
in March 1997.  Regarding the hearing testimony, while he 
gave sworn testimony to the effect that he believes that 
there is a relationship between service and his claimed 
disabilities, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Such testimony in and of itself 
is not sufficient to reopen a previously denied claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
As new and material evidence has not been submitted, the 
claims must remain denied.  

The veteran has also claimed service connection for a 
disability manifested by blurred vision.  He has stated in 
correspondence and in his testimony at his hearing in 
December 2008, that he had this disability at the time he 
entered service, but that the disorder increased in severity 
while he was on active duty, specifically by the injury he 
sustained in 1982.  Review of the service treatment records 
shows that the veteran was found to have refractive error at 
the time of his entry into active duty, with uncorrected 
visual acuity of 20/100, bilaterally, and corrected visual 
acuity of 20/20, bilaterally.  Service treatment records show 
that in September 1982, he was seen for complaints of blurred 
vision, both with and without his glasses.  While a small 
macular pigment area was noted on the left eye (an area that 
had been previously noted), the impression was myopia.  On 
examination for separation from service, uncorrected visual 
acuity was 20/70, bilaterally.  Treatment records subsequent 
to service demonstrate glaucoma, service connection for which 
has already been addressed and denied on examination by VA in 
March 2003, no area of macula pigment was described.  

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  

The record shows that the veteran had refractive error of the 
eyes prior to entry into active duty, was noted to have 
refractive error of the eyes (myopia) in 1982, and continued 
to demonstrate refractive error at separation from service.  
There is no evidence of other eye disability, other than a 
small macular pigment area of the left eye that has not been 
currently demonstrated.  As refractive error of the eyes is 
not a disability for which compensation benefits may be 
awarded, the claim must be denied.  See Beno v. Principi, 
3 Vet. App. 439 (1992).  

The veteran is also seeking service connection for the 
residuals of a high fever and for vertigo.  Review of the 
service treatment records shows that he was treated for a 
high fever, with vertigo in March 1981, but there were no 
recorded indications of a return of these symptoms during 
service.  Records of treatment subsequent to service do not 
show the residuals of a chronic high fever or of vertigo.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A threshold element of a claim for compensation is the 
existence of a current disability.  The Board finds that 
there is no medical evidence of current residual disability 
related to the high fever or of vertigo that may be 
associated with service.  Under these circumstances, the 
claims must be denied.  


ORDER

New and material evidence having not been received, the 
applications to reopen the claims for service connection for 
migraine headaches and glaucoma are denied.  

Service connection for blurred vision is denied.  

Service connection for the residuals of a chronic high fever 
is denied.  

Service connection for vertigo is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


